Exhibit 10.2
 
[bofc_logo.jpg]


 
Date : 7 August 2008
Borrower 1: Comtech International (Hong Kong) Limited
Borrower 2: Comtech Broadband Corporation Limited
Borrower 3: Keen Awards Limited
Borrower 4: Hong Kong JJT Limited
(collectively, the "Borrowers")
 


Important Notice:
This Facility Letter sets out the terms and conditions upon which our bank:would
provide banking facilities to you. You are advised to read and understand the
terms and conditions he fore acceptin2 this Facility Letter.



 
 
Dear Sirs,
 
Re: General Banking Facilities
 
Further to our recent discussions, the Bank is pleased to revise the following
general banking facility(ies) (the "Facility(ies)") to the Borrowers jointly and
severally unless otherwise specified subject to the Bank's General Terms and
Conditions for General Banking Facilities and Loan Facility(ies), the Terms and
Conditions for Treasury and Derivative Products (the "TDP Terms and
Conditions"), Factoring Agreement previously executed and delivered by the
Borrowers to the Bank (f applicable), Terms and Conditions for Pre-Shipment
Financing appended to the Application for Pre-Shipment Financing previously (or
to be) executed and delivered by the Borrowers to the Bank (if applicable) (as
amended from time to time, the "General Terms") and the terms and conditions as
stated below. Words and expressions defined in the General Terms shall have the
same meanings when used in this Facility Letter. Any appendix hereto forms an
integral part of this Facility Letter.
 
1.1 Facility(ies)
Amount
Interest Rate / Terms and Conditions
     
HKD O/D /
Up to USD1,000,000.00
● Interest Rates for O/D:
USD O/D
(or equivalent in HKD)
- HKD 0/D : HIBOR + 2.25%p.a.
   
- USD O/D : LIBOR + 2.25%p.a.
     
L/C
USD40,000,000.00 (1)(2)(3)
 
   
● Interest rates* for T/R
T/R (75 days)
USD40,000,000.00 (1)(2)(3)
   First 75 days (including tenor of draft)
   
   - Hong Kong dollars: HIBOR + 2.25%p.a.
   
   - United States dollares: LIBOR + 2.25% p.a.
IIF (75 days)
(1)(2)(3)(4)
(100% of the invoice amount)
   * All rates are subject to changes at the Bank's absolute discretion
     
EID (75 days)
(1)(2)(3)(4)
(100% of the invoice amount)
 



(1)
L/C and T/R (75 days) shall be interchanged with TIP (75 days) and/or EID (75
days) up to the extent of USD14,000,000.00 and vice versa.
(2)
The aggregate outstanding of L/C and T/R (75 days) and/or IIF (75 days) and/or
EID (75 days) utilized by Borrower 4 shall not exceed USD10,000,000.00.
(3)
If the aggregate outstanding of L/C and T/R (75 days) balance exceeds
USD14,000,000.00, L/C and T/R (75 days) shall be made available to the Borrowers
at the ratio of 2:1 against of export letter(s) of credit lodged with the Bank.
(4)
Utilization of IIF (75 days) and EID (75 days) facilities are conditional upon
the Bank's prior approval. Combined Facility

 
1

--------------------------------------------------------------------------------


 
[bofc_logo.jpg]

 
1.2 Commitment:
 
Notwithstanding any provisions of this Facility Letter, the General Terms (if
applicable) or any other documents between the Borrowers and the Bank to the
contrary, the Bank may at any time without prior notice modify, cancel or
suspend the Facility/Facilities at its sole discretion including, without
limitation, canceling any unutilized facilities, and declaring any outstanding
amount to be immediately due and payable.
 
2. Conditions Precedent / Collateral Security(ies)
 
The Facility(ies) shall not be made available for drawdown or utilization by the
Borrowers until the Bank has confirmed receipt of all the following condition
precedent documents in form and substance satisfactory to the Bank:-
 
·  
A duly signed copy of this Facility Letter indicating the Borrowers' and the
security providers' acceptance of the Facility(ies) on the terms and conditions
set out in this Facility Letter;

 
·  
Continuing cross guarantee(s) executed by the following guarantor(s) in the
Bank's favour to cover general banking facilities from time to time and at any
time granted or to be granted by the Bank to the Borrowers to such extent as the
Bank may from time to time deem fit, provided that the total liability of each
guarantor under the guarantee shall not be less than the guaranteed amount
stated below, together with interest and any other money set out in the
guarantee:-

Name of the Guarantor
Guaranteed Amount
Comtech Broadband Corporation Limited
Unlimited Extent
Comtech International (Hong Kong) Limited
Unlimited Extent
Hong Kong HT Limited
Unlimited Extent
Keen Awards Limited
Unlimited Extent

 
·  
Continuing corporate guarantee(s) executed by the following guarantor(s) in the
Bank's favour to cover general banking facilities from time to time and at any
time granted or to be granted by the Bank to the Borrowers to such extent as the
Bank may from time to time deem fit, provided that the total liability of each
guarantor under the guarantee shall not be less than the guaranteed amount
stated below, together with interest and any other money set out in the
guarantee:-

Name of the Guarantor
Guaranteed Amount
Comtech Group, Inc.
Unlimited Extent

 
·  
Charge of Deposit(s) for the total principal amount of not less than
USD15,000,000.00 (or its 100% equivalent in HK dollars or its 125% equivalent in
other foreign currency acceptable to the Bank) together with interest accrued or
to be accrued thereon. A Deed of Indemnity, Charge Over Deposit(s) and Set-Off
duly executed by the deposit chargor in the Bank's favour to secure general
banking facilities from time to time and at any time granted or to be granted by
the Bank to the Borrowers to such extent as the Bank may from time to time deem
fit.

 
Name of Deposit Chargor
Comtech International (Hong Kong) Limited
 
·  
Security Deed (Proceeds) duly executed by the Borrowers in the Bank's favour in
respect of assigning the Borrowers' rights, interest and benefit of the
Borrowers' account receivable due from specified buyer(s) to the Bank.

 
·  
Copy, certified by a director, of each of the following documents of the
Borrowers:

 
·  
Certificate of Incorporation.

·  
Memorandum and Articles of Association or other constitutional documents (if
any).

·  
List of directors with their specimen signatures.

·  
Current Business Registration Certificate (if any).

 


2

--------------------------------------------------------------------------------


 
[bofc_logo.jpg]
 
·  
If any of the Borrower(s) / the guarantor(s) / security provider(s) is a limited
company, the relevant shareholder and board resolution and certified copies of
the constitutional documents of that company;

 
·  
Such other documents as the Bank may request including those as may be required
to evidence any and all licences, authorizations, consents or approvals
necessary for the performance by the Borrower or the security provider(s) of
their respective obligations under this Facility Letter and the security
documents.

 
3. Undertakings:
The Borrower and Comtech Group, Inc. (the "Parent Company") undertake and agree
with the Bank at all the times of the Facility(ies) that :-
 
·  
The Parent Company shall maintain its listing of the status on the NASDAQ of the
Stock Exchange of United States of America;

 
·  
Mr. Kang Jingwei and his family shall remain as the single largest beneficial
owner (directly or indirectly) of the Parent Company and Mr. Kang Jingwei shall
be the chairman of the Board of Directors of the Parent Company;

 
·  
The Parent Company shall remain the ultimate holding company of the Borrowers
and hold at all times in aggregate beneficially (directly or indirectly) of not
less than 50% of equity interest of the Borrowers.

 
·  
The Parent Company shall maintain its net worth at all time of not less than
RMB450,000,000.

 
·  
The account receivables due from the buyer(s) to whom the invoice(s) being
discounted by the Bank under EID (75 days) Facility shall not be charged or
assigned to any other banks and/or financial institutions and/or creditors
except in the Bank's favour.

 
4. Other Conditions
 
·  
The Borrowers are required to render the Bank the inward and outward bills
transaction volume in monetary term of not less than USD50,000,000.00 within one
year from the date of the Borrowers' countersigned this Facility Letter. If the
Borrowers fail to do so, a fee of USD5,000.00 will be charged and payable by the
Borrowers.

 
·  
The Borrowers are required to supply to the Bank annually the reports of its
sales transaction volume and account receivables relating to its buyers.

 
4. Fees
· Handling Charge
: USD25,000.00 payable upon acceptance of this Facility Letter.
   
· Arrangement Fee, O/D
If the undrawn balance exceeds 50% of the 0/D facility, arrangement fee of
0.125% p.a. will be charged daily on the undrawn balance of the 0/D facility and
will be payable by the Borrower monthly in arrears (and may be debited to the
Borrower's current account).

 
All fees and charges shall not be refundable under any circumstances.


3

--------------------------------------------------------------------------------


 
[bofc_logo.jpg]
 
 
Currently, the Borrowers represents that the Borrowers do not have any
relationship with the Bank's directors or employees. If the Facility(ies) is/are
secured by any guarantee(s) or securities provided by any third party ("Security
Provider"), the Borrowers also represent that none of the Security Providers is
so related. The Borrowers undertake that if the Borrowers or any Security
Provider become related to the Bank's directors or employees, the Borrowers will
promptly notify the Bank in writing. Please disregard the undertaking required
under this paragraph should you have already done so.
 
Please signify your receipt of the General Terms and your understanding and
acceptance of this offer by signing and returning to us the duplicate copy of
this Facility Letter on or before 7 October 2008, failing which this offer shall
automatically lapse. This Facility Letter, once accepted and upon our
satisfaction of all the Conditions Precedent /Collateral Securities specified
above, shall supersede all our previous facility letters and arrangement (unless
otherwise specified) and the outstanding thereunder shall be transferred as
outstanding hereunder.
 
Should you have any queries, please contact our Mr. Chan at 3419 3492 at any
time. We are here to serve you better.
 
Yours faithfully,
 
For and on behalf of
 
Bank of China (Hong Kong) Limited
 
/s/Signature

--------------------------------------------------------------------------------

Authorized Signature(s)
 
  Encl.
General Terms and Conditions for General Banking Facilities and Loan
Facility(ies) [080115]

 
 
Certified Extract of the Minutes of Board Resolutions (4 sets)

 


4

--------------------------------------------------------------------------------


 
[bofc_logo.jpg]

 


 
After due and careful consideration of the contents of this Facility Letter and
the General Terms (as defined above), I/we agree to accept the Facility(ies) and
to be bound by all the above terms and conditions.
 
After due and careful consideration of the contents of this Facility Letter and
the General Terms (as defined above), I/we agree to accept the Facility(ies) and
to be bound by all the above terms and conditions.
     
For and on behalf of
COMTECH BROADBAND CORPORATION LIMITED
 
for and on behalf of
COMTECH INTERNATIONAL (HONG KONG) LIMITED
/s/ signature
 
/s/ signature
Borrower: Comtech Broadband Corporation Limited
 
Borrower: Comtech International (Hong Kong) Limited
Date:
 
Date:
     
After due and careful consideration of the contents of this Facility Letter and
the General Terms (as defined above), I/we agree to accept the Facility(ies) and
to be bound by all the above terms and conditions.
 
After due and careful consideration of the contents of this Facility Letter and
the General Terms (as defined above), I/we agree to accept the Facility(ies) and
to be bound by all the above terms and conditions.
     
For and on behalf of
HONG KONG JJT LIMITED
 
For and on behalf of
KEEN AWARDS LIMITED
/s/ signature
 
/s/ signature
Borrower: Hong Kong JJT Limited
 
Borrower: Keen Awards Limited







After due and careful consideration of the contents of this Facility Letter and
the General Terms (as defined above), I/we consent to all the above terms and
conditions, and where this Facility Letter in any way whatsoever varies, amends
and/or supplements the facility letter(s) previously issued by you to the
Borrower, I/we confirm that the guarantee and/or security document executed by
me/us is not discharged, prejudiced or affected in any way whatsoever
notwithstanding such variations, amendments and/or supplements, and I/we
acknowledge that I/we fully understand, confirm and agree to be bound by all the
above terms and conditions, and to continue to be liable for all debts and
liabilities of the Borrower upon the terms and conditions of the guarantee
and/or security document executed or to be executed by me/us.
 
 
/s/ signature

--------------------------------------------------------------------------------

Name: Comtech Group, Inc.
Date:
 
Witness:
 
 

--------------------------------------------------------------------------------

Name:
 
 
 
5

--------------------------------------------------------------------------------

 